Name: Commission Regulation (EEC) No 3057/84 of 31 October 1984 amending Regulation (EEC) No 900/84 as regards certain coefficients for milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 84 Official Journal of the European Communities No L 288/43 COMMISSION REGULATION (EEC) No 3057/84 of 31 October 1984 amending Regulation (EEC) No 900/84 as regards certain coefficients for milk products 5 of Annex I to Regulation (EEC) No 900/84 should therefore be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 are fixed by Commission Regulation (EEC) No 900/84 (3), as last amended by Regulation (EEC) No 3028/84 (4) ; Whereas Title II of Commission Regulation (EEC) No 2956/84 (*), as amended by Regulation (EEC) No 3073/84 (6), provides for the sale of intervention butter at a reduced price for export in the form of butter or anhydrous milk fat ; whereas, in the light of the adop ­ tion of that Regulation, it is necessary, for the purposes of the application of the monetary compensatory amounts, to lay down a coefficient by which the amount in question must be multiplied ; whereas part HAS ADOPTED THIS REGULATION : Article 1 The following indent is hereby added to note (*) to part 5 of Annex I to Regulation (EEC) No 900/84 : '  in Article 13 ( 1 ) of Regulation (EEC) No 2956/84 (OJ No L 279, 23 . 10. 1984), the amount indicated shall be multiplied by the coefficient 0,56.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 16 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5. 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . 0 OJ No L 92, 2. 4. 1984, p. 2. (4) OJ No L 287, 31 . 10 . 1984, p. 10. 0 OJ No L 279, 23. 10 . 1984, p. 4. (6) See page 83 of this Official Journal .